GOODWYN, Justice.
This is a suit under the Federal Employers’ Liability Act. The appeal is brought by the defendant from a judgment rendered on a jury’s verdict awarding damages to the plaintiff.
All of the argued assignments of error relate to, and have a bearing upon,- the amount of damages to be awarded the plaintiff. But the amount of the damages is not' questioned here. . Accordingly, the errors charged in those assignments, if there be error in them, are rendered harmless and cannot work a reversal. See: State v. Dunlap, et al., ante p. 418, 186 So.2d 132; Birmingham Belt R. Co. v. Hendrix, 215 Ala. 285, 288-289, 110 So. 312.
The judgment appealed from is due to be, and is, affirmed.
Affirmed.
LIVINGSTON, C. J., and LAWSON, MERRILL and HARWOOD, JJ., concur.
COLEMAN, J., dissents.